


Exhibit 10.1


March 9, 2015






Mr. Dan Fogarty
1650 Fillmore #1804
Denver, CO 80206


Dear Dan:


This will confirm that you have resigned from Noodles & Company and that your
last day as an employee of Noodles & Company, and as our Executive Vice
President of Marketing, will be Friday, March 13, 2015.


We have agreed that we will transfer to you title to the A6 Audi you are
currently driving as a company vehicle.


Also, you agree that you will be available to work with us on a consulting basis
on transitional matters related to your function, as needed by us, but subject
to your availability and only as mutually agreed.


You agree not to disparage Noodles & Company or its business, or any of its
officers, directors, shareholders, franchisees, or employees. Noodles & Company
agrees not to disparage you.


We appreciate all you have done to build the Noodles & Company brand over the
years and wish you all the best as you move on to new opportunities.




[kevinsignature.jpg]






[dansignature.jpg]


